DETAILED ACTION
Claims 1-20 are pending before the Office for review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ROS BENGOECHEA et al (U.S. Patent 10,283,370).
With regards to claims 1, 3-5, 8 and 10-12, Ros Bengoechea discloses a substrate etching method, comprising: providing a substrate having a film there, the film having silicon-oxygen components, silicon-nitrogen components or both (Col. 3 lines 61- Col. 4 line 3); introducing an etching gas containing at least three different gases that including a fluorine containing gas wherein the fluorine containing gas is selected from the group consisting of CF4, CH3F and CHF3 (Col. 9 lines 21-44), a hydrogen containing gas wherein the hydrogen containing gas is selected from the group consisting of SiH4 (Col. 9 lines 47-49) and a nitrogen containing gas wherein the nitrogen containing gas is selected from the group consisting of NO2 and NO (Col. 9 lines 45-47); plasma-exciting the etching gas; and exposing the substrate to the plasma etching gas to etch the film (Col. 2 lines 19-35, Col. 8 line 65-Col. 9 lines 63, Figure 5).
With regards claims 2 and 9, Ros Bengoechea discloses wherein the substrate is maintained at a temperature between about 70°C-110° (Col 10 lines 53-59) which anticipates Applicant’s range of about -30°C and 200°C.
With regards to claims 6 and 13, Ros Bengoechea discloses wherein the silicon-oxygen components include SiO2, a non-stoichiometric silicon oxide, a nitridated silicon oxide, or a low-k material, and wherein the silicon-nitrogen components include Si3N4, a non-stoichiometric silicon nitride, an oxidized silicon nitride, or a low-k material (Col. 3 lines 61- Col. 4 lines 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over ROS BENGOECHEA et al (U.S. Patent 10,283,370), as applied to claims 1-6 and 8-13.
With regards to claim 7, Ros Bengoechea disclose the limitations of claim 1 as previously discussed.
However, Ros Bengoechea does not explicitly disclose wherein the substrate contains a first region containing alternating films of the silicon-oxygen components and the silicon-nitrogen components, and a second region containing a film of the silicon-oxygen components or the silicon-nitrogen components.
Ros Bengoechea discloses a structure comprising a first region of alternating areas of silicon nitride area 620 and silicon oxide area 610 and a second region above the first region an oxide pattern area 640 wherein the silicon nitride area 620 is etched (Figures 6A-6B Col. 10 lines 62- Col. 11 lines 30; Col3 lines 61- Col. 4 line 3 discloses exposed portions are silicon nitride, silicon oxide, silicon carbide or silicon oxycarbide) rendering obvious wherein the substrate contains a first region containing alternating films of the silicon-oxygen components and the silicon-nitrogen components, and a second region containing a film of the silicon-oxygen components or the silicon-nitrogen components.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Ros Bengoechea to include the first and second regions as rendered obvious by the embodiment of Ros Bengoechea because the reference of Ros Bengoechea teaches that such structure may be etched no undesired footings or rounding of corners (Col. 11 lines 20-25) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the regions as rendered obvious by Ros Bengoechea MPEP 2143D 

Claims 1-7 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al (U.S. Patent Application Publication 2015/0079797) in view of ROS BENGOECHEA et al (U.S. Patent 10,283,370).
With regards to claims 1, 3-5, 14 and 16-19, Chen discloses a substrate etching method comprising: providing a substrate having a film thereon, the film having silicon oxygen components, silicon nitrogen components, or both (Paragraphs [00018], [0033]-[0034]); introducing an etching gas containing a fluorine containing gas wherein the fluorine containing gas is selected from the group consisting of NF3, XeF2, SF6, CF4, CH3F, CH2F2, CHF3, C2F6, C4F8, C3F8, C4F6, ClF3 F2 and combinations thereof (Paragraph [0021]), a hydrogen containing gas wherein the hydrogen containing gas is selected from the group consisting of H2 (Paragraph [0024], [0025]) and an oxygen containing gas wherein the oxygen containing as is selected from the group consisting of NO2, NO and combinations thereof  (Paragraph [0020]); plasma exciting the etching gas and exposing the substrate to the plasma excited etching gas (Paragraphs [0018]-[0031]).
Chen does not explicitly disclose wherein the etching gas contains a silicon containing gas.
Ros Bengoechea discloses a substrate etching method, comprising: providing a substrate having a film there, the film having silicon-oxygen components, silicon-nitrogen components or both (Col. 3 lines 61- Col. 4 line 3); introducing an etching gas containing a silicon containing gas wherein the silicon containing gas is selected from the group consisting of SiF4, SiH4, SiCl4 and combinations thereof (Col. 8 line 65- Col. 9 lines 22, Col. 9 lines 58-63).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Chen to include the silicon containing gas as rendered obvious by Ro Bengoechea because the reference of Ros Bengoechea discloses that the silicon containing precursor may increase the silicon nitride etch selectivity (Col. 9 lines 58-61).
With regards to claims 2 and 15, the modified teachings of Chen disclose wherein the substrate is maintained at a temperature between about -30°C and about 130°C  (Chen Paragraph [0056]) which discloses Applicant’s claimed range of about -30°C and about 200 °C.
With regards to claims 6 and 20, the modified teachings of Chen render obvious wherein the silicon-oxygen components include SiO2, a non-stoichiometric silicon oxide, a nitridated silicon oxide, or a low-k material, and wherein the silicon-nitrogen components include Si3N4, a non-stoichiometric silicon nitride, an oxidized silicon nitride, or a low-k material (Chen Paragraph [0018], [0033]-[0034]).3
With regards to claim 7, the modified teachings of Chen discloses a structure comprising a first region of alternating areas of silicon nitride area 620 and silicon oxide area 610 and a second region above the first region an oxide pattern area 640 wherein the silicon nitride area 620 is etched (Ros Bengoechea Figures 6A-6B Col. 10 lines 62- Col. 11 lines 30; Col3 lines 61- Col. 4 line 3 discloses exposed portions are silicon nitride, silicon oxide, silicon carbide or silicon oxycarbide) rendering obvious wherein the substrate contains a first region containing alternating films of the silicon-oxygen components and the silicon-nitrogen components, and a second region containing a film of the silicon-oxygen components or the silicon-nitrogen components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713